Citation Nr: 1516228	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbar spine disorder with spondylosis and bilateral peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran was notified of the rating decision in May 2010.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently in receipt of a 10 percent rating for service-connected lumbar spine disorder with spondylosis and bilateral peripheral neuropathy.  During the February 2015 Board hearing, the Veteran contended that his peripheral neuropathy is more severe than the currently assigned rating and that he is entitled to separate ratings for his peripheral neuropathy of the left and right lower extremities.  Moreover, the Veteran testified that his condition has worsened since the last VA examination, which was conducted in May 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his lumbar spine disorder with bilateral peripheral neuropathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this claim must be remanded.  The AOJ should note that the Veteran recently moved to Colorado and the scheduling of his examination should consider his new address.  
The Veteran also identified the possibility of outstanding pertinent treatment records.  Upon remand, such records should be sought.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to identify additional records of treatment they want VA to consider in connection with this claim, to specifically include records from the P.A.I.N. Institute dated since April 2009.  Such records should be sought.  It should be documented if no additional records are available.

2.  Invite the Veteran to submit medical records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his lumbar spine disorder with bilateral peripheral neuropathy.  

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his lumbar spine disorder and bilateral peripheral neuropathy.  

The claims file should be made available to and reviewed by the examiner, and the examiner should record the Veteran's complaints of pain and/or flare-ups.  All appropriate tests and studies should be conducted.  
The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

The examiner also should discuss the nature, extent, and severity of the Veteran's bilateral peripheral neuropathy.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

